Truly, J.,
delivered the opinion of the court.
The jury, by their verdict, have certified that the facts existed as detailed by the witnesses introduced by the appellee. Accepting that version as true, the action of the conductor was not only warranted, but commendable. The appellant had conducted himself in a most outrageous manner, indulging in vulgar, profane, and obscene language in the presence of gentlemen and the hearing of ladies; and this, too, according to the testimony, in the course of an altercation in which he was himself the aggressor. TJnder these circumstances, the conductor was fully empowered, under § 3563, Code 1892, to have appellant ejected from the train, and, if necessary for the protection of himself or his passengers from assault or insult, it was his duty to do so. It is true, as stated by appellant in his testimony in the court below, that the rules require the conductor to be courteous to passengers; but this js a reciprocal obligation, and neither can wantonly violate it with impunity. A conductor in charge of a passenger train is a conservator of the peace, under the law, charged with the duty of preserving order and protecting the passengers upon his train. It is his duty to protect his passengers not only from assault, but from insult, and from blasphemy, obscenity, and unseemly conduct. A conductor has an equal right with private citizens to defend himself *176from unprovoked' assault, and to resent gross and wanton insult.
We find no error prejudicial to. appellant in tbe rulings or instructions of tbe court below. Appellant did qot, at tbe time of bis ejection from tbe train, request tbe return of tbe unused part of bis fare, nor is tbis counted on in tbe declaration.

We approve the finding of the jury on the facts, and the judgment is affirmed.